            Case 2:16-cv-05150-CDJ Document 48 Filed 08/07/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA RIAUBIA, individually and on              :            CIVIL ACTION
behalf of all others similarly situated,         :
                       Plaintiff,                :
       v.                                        :            No. 16-5150
                                                 :
HYUNDAI MOTOR AMERICA                            :
             Defendant.                          :

                                              ORDER


       AND NOW, this        6TH    day of August, 2019, upon consideration of Plaintiff’s

Unopposed Motion for Preliminary Approval of Class Action Settlement (ECF No. 42), and for

the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED that

Plaintiff’s Motion is GRANTED.

       It is hereby further ORDERED that:

       1.       As described in the accompanying memorandum opinion, conditional Class

certification for the purposes of settlement is appropriate and meets the requirements of Federal

Rule of Civil Procedure 23(a) and (b), and the proposed Settlement Agreement is preliminarily

approved as it is fair, reasonable, and adequate under Rule 23(e).

       2.       The Court conditionally certifies the following settlement class:

                All persons or entities in the fifty United States and the District of
                Columbia who currently own or lease, or previously owned or
                leased, a model year 2015 to 2017 U.S. specification Hyundai
                Sonata vehicle equipped with the Smart Trunk feature.

                Excluded from the Settlement Class are Defendant, as well as
                Defendant’s affiliates, employees, suppliers, officers, and directors,
                attorneys, agents, insurers, and dealers; third-party providers of
                extended warranty/service contracts; independent repair/service
                facilities; the attorneys representing Defendant in this case; the
                judges and mediator to whom this case is assigned and their
                immediate family members; all persons and entities who request
                exclusion from (opt-out of) the Settlement; all persons and entities
            Case 2:16-cv-05150-CDJ Document 48 Filed 08/07/19 Page 2 of 3



                who previously released any claims encompassed in this Settlement
                or whose vehicle was permanently transported outside the United
                States; and all persons or entities claiming personal injury or
                property damage other than to a Class Vehicle or claiming
                subrogation of such claims.

       3.       Upon consideration of the factors in Rule 23(g), the Court appoints Plaintiff’s

Class Counsel to represent the Settlement Class as follows:

                James C. Shah, Esquire; and Natalie J. Finkelman Bennett, Esquire
                Shepherd, Finkelman, Miller & Shah, LLP
                35 East State Street
                Media, PA 19063

                Noah Axler, Esquire; and Marc Goldich, Esquire
                Axler Goldich, LLC
                1520 Locust Street, Suite 301
                Philadelphia, PA 19102

                Robert P. Cocco, Esquire
                Robert P. Cocco, P.C.
                1500 Walnut Street, Suite 900
                Philadelphia, PA 19102

       4.       The Court appoints Plaintiff Joseph Riaubia as representative of the certified

Settlement Class.

       5.       The Court approves the Notice Plan, including the two proposed forms of notice,

(ECF No. 42-3, Ex. A (Claims Form), Ex. B (Notice Form)), and finds they are reasonable and

adequate and meet the requirements of Rule 23(c) and (e).

       6.       The Court appoints Hyundai Motor America’s Consumer Affairs Division as the

Settlement Administrator, with the fees and costs of the Settlement Administrator to be borne by

Defendant as set forth in the Settlement Agreement. The Settlement Administrator shall

implement the Notice Plan with all applicable deadlines.

       7.       The motion for final approval of Settlement Agreement and any papers Plaintiff

or Defendant wishes to submit in support of final approval shall be filed with the Honorable C.

                                                 2
          Case 2:16-cv-05150-CDJ Document 48 Filed 08/07/19 Page 3 of 3



Darnell Jones II as soon as practicable. The final fairness hearing will be scheduled by Judge

Jones in a future order.

                                                    BY THE COURT:


                                                      /s/ Lynne A. Sitarski             .
                                                    LYNNE A. SITARSKI
                                                    United States Magistrate Judge




                                                3
